Citation Nr: 0300285	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  99-00 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
hepatitis.  

2.  Entitlement to an initial disability evaluation 
greater than 30 percent for post-traumatic stress disorder 
(PTSD) prior to October 13, 1999.

(The issue of entitlement to service connection for 
hepatitis is the subject of a future decision.).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served active duty from February 1968 to 
February 1970.  He served in Vietnam.  His awards and 
decorations include the U.S. Army Air Medal (second Oak 
Leaf Cluster) in recognition of meritorious achievement 
for repeated aerial flights over hostile territory in 
support of combat forces in Vietnam, the Combat 
Infantryman Badge (CIB) and the Purple Heart.  

The issues on appeal arose from Department of Affairs (VA) 
Regional Office (RO) rating decisions.  

A historical review of the record shows that in August 
1974 the RO denied entitlement to service connection for 
residuals of hepatitis as no chronic residuals were 
objectively demonstrated by the evidence of record.  The 
veteran was notified of the decision but did not file an 
appeal.

In November 1996 the RO denied entitlement to service 
connection for PTSD.  Also, the RO denied entitlement to 
increased evaluations for residuals of shell fragment 
wounds of the head, left lower extremity and right foot.

In December 1996 the veteran filed a notice of 
disagreement to the claims denied by the RO in the 
November 1996 rating decision.

In May 1997 the RO granted service-connection for PTSD 
evaluated as 10 percent disabling effective June 4, 1996, 
date of receipt of claim.

In May 1997 the RO furnished the veteran a statement of 
the case (SOC) on the remaining issues of entitlement to 
increased evaluations for residuals of shell fragment 
wounds of the head, left lower extremity and right foot.  

The record shows that the appeal with respect to the 
remaining issues of entitlement to increased evaluations 
for residuals of shell fragment wounds of the head, left 
lower extremity and right foot was subsequently closed by 
the RO at the end of appeal period since the veteran did 
not file a substantive appeal regarding such remaining 
issues.  

In June 1997 the veteran raised the issue of whether new 
and material evidence has been submitted to reopen a claim 
of entitlement to service connection for hepatitis.

In August 1997 the RO determined that new and material 
evidence had not been submitted to warrant a reopening of 
the claim of entitlement to service connection for 
hepatitis.

In August 1997 the veteran submitted a document (VA Form 
9) in which he exclusively expressed disagreement with the 
10 percent evaluation assigned for service-connected PTSD.  
He requested a hearing at the RO.  He submitted an audio 
cassette tape at that time entitled PTSD stressors.

A December 1997 supplemental notice of disagreement filed 
by the veteran's representative pertained to the denial of 
service connection for hepatitis and entitlement to an 
increased evaluation for PTSD.  

On November 8, 1998, the veteran was furnished a SOC on 
the issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for hepatitis and entitlement to a disability 
rating greater than 10 percent for PTSD.

A November 16, 1998 letter from the RO notified the 
veteran of a hearing before a hearing officer at the RO on 
January 7, 1999.

A substantive appeal dated January 7, 1999 was submitted 
by the veteran with respect to the issues of entitlement 
to service connection for hepatitis and entitlement to an 
increased evaluation for PTSD.  It appears that the 
unpostmarked document was submitted on the day of his 
hearing at the RO.

On January 7, 1999 the veteran and his spouse attended a 
hearing before a hearing officer at the RO regarding the 
issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for hepatitis and entitlement to an increased 
evaluation for PTSD.

In January 1999 the RO granted an increased 30 percent 
evaluation for PTSD effective June 4, 1996, the date of 
the grant of service-connection for PTSD. 

In January 1999 the veteran reopened his claim for 
entitlement to increased evaluations for service-connected 
residuals of shell fragment wounds.

In September 1999 the RO denied entitlement to increased 
evaluations for residuals of shell fragment wounds of the 
head, right foot and left lower extremity.  

The veteran was notified of the decision but did not file 
a notice of disagreement to the denial of his claims of 
increased evaluations for residuals of shell fragment 
wounds of the head, right foot and left lower extremity. 

In June 2002 the RO granted an increased 100 schedular 
evaluation for PTSD effective from October 13, 1999, the 
date of a VA psychiatric examination report.  

The Board notes that the recent grant of a 100 percent 
schedular evaluation for PTSD effective October 13, 1999 
represents the maximum benefit sought on appeal from that 
time forward and therefore, is no longer for appellate 
consideration.  However, since the appeal period started 
on June 4, 1996, the issue of entitlement to a disability 
rating greater than 30 percent for PTSD prior to October 
13,1999 remains for appellate consideration.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).
In light of the procedural development undertaken by the 
RO as noted in the above paragraphs it becomes apparent 
that the Board's jurisdiction at this time is limited to 
the consideration of issues of whether new and material 
evidence has been submitted to reopen a claim of 
entitlement to service connection for hepatitis and 
entitlement to an initial disability evaluation greater 
than 30 percent for PTSD prior to October 13, 1999.

The Board is undertaking additional development on the 
issue of entitlement to service connection for hepatitis 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  In August 1974 the RO denied the claim of entitlement 
to service connection for hepatitis. 

2.  Evidence submitted since the August 1974 rating 
decision bears directly and substantially on the issue at 
hand, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  For the period from June 4, 1996 through October 12, 
1999, the veteran's PTSD was manifested by persistently 
ongoing symptoms including anxious and depressed affect, 
intense psychological distress, paranoid ideations, 
flashbacks, social isolation, trouble sleeping, fear, 
rage, assualtive behavior, irritability, intrusive 
thoughts and a Global Assessment of Functioning (GAF) 
score of 50 reflecting an inability to hold gainful 
employment due to PTSD.  

4.  For the period from June 4, 1996 through October 12, 
1999, the veteran's PTSD symptoms more nearly approximate 
disability productive of total occupational and social 
impairment under the more favorable criteria in effect 
prior to November 7, 1996.


CONCLUSIONS OF LAW

1.  Evidence submitted since the August 1974 rating 
decision wherein the RO denied the claim of entitlement to 
service connection for chronic hepatitis, is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 
20.1103 (2002). 

2.  The criteria for a 100 percent evaluation for PTSD for 
the period from June 4, 1996 through October 12, 1999 have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that he was 
hospitalized and treated for hepatitis in 1968.  During 
the course of hospitalization the liver function tests 
were considered normal thereby precluding a diagnosis of 
chronic hepatitis at that time.  It was felt that he had 
recuperated completely from his previous hepatitis with no 
residual noted at hospital discharge.  

An August 1974 VA general medical examination report shows 
a diagnosis of historical hepatitis.
In August 1974 the RO denied entitlement to service 
connection for chronic hepatitis as no chronic residuals 
were shown by the evidence of record at that time.  The 
veteran was notified of the decision but did not file a 
timely appeal.  

On June 4, 1996, the RO received the veteran's initial 
claim of entitlement to service connection for PTSD.

A March 1997 VA PTSD examination report shows the examiner 
reviewed the veteran's claims file.  The veteran was 
unemployed and on disability.  His medical history 
consisted of a work related accident resulting in status 
post laminectomy after herniation of L4-5.  

He had two marriages that led to divorce.  He had three 
children from the second marriage.  He lived with his 
girlfriend of seven years.  His complaints included 
agitation, recurrent distressing dreams, intrusive 
recollections, intense psychological distress, flashbacks, 
restricted range of affect, markedly diminished interest 
in activities, avoidance behavior, irritability, outbursts 
of anger, difficulty concentrating and exaggerated startle 
response.  

On mental status examination the veteran's mood was 
depressed and anxious.  Affect was mood congruent.  He 
displayed mild paranoid ideation.  He denied ideas of 
reference, and auditory or visual hallucinations. There 
was no apparent psychotic thought processes present.  He 
was alert and oriented times three.  Recent memory was 
fair, remote memory was good.  Concentration was fair.  
Judgment was fair.  

The examiner noted that the veteran's GAF was 50 based on 
evidence of significant PTSD symptoms on a daily basis.  
It was noted that the veteran had difficulty with his 
primary support group and unemployment.  

Also, the examiner noted that the veteran had significant 
impairment in his interpersonal skills that lead to 
difficulty continuing employment.  He maintained a 
sporadic employment record because of difficulty 
interacting with co-workers secondary to irritability 
related to PTSD.  

He also had difficulty with interpersonal relationships on 
a social level.  Other than his girlfriend he had no 
significant friendship.  

An audio cassette tape submitted by the veteran in August 
1997 pertained to PTSD stressors.

In a September 1997 letter the veteran's wife noted that 
his PTSD symptoms included abusive behavior, violent 
nightmares, alienation and complete fear.

On January 7, 1999 the veteran and his spouse attended a 
hearing before a hearing officer at the RO.  The hearing 
transcript is on file.  He noted that he recently was 
notified by VA that he could obtain fee basis treatment 
through his own psychiatrist and planned on getting into 
some type of program.  T-3.  He noted last working as an 
equipment operator in 1989 due to a job related injury.  
T-3.  He noted that he had no desire to return to the work 
force because he was unable to handle it even as a clerk.  
T-3-4.  

The veteran noted receiving a disability retirement 
benefit solely due to his work related back injury.  T-4.  
He noted that he tried group therapy but it did not work 
out because it caused him more stress listening to 
everybody's war stories.  T-4-5.  He noted having trouble 
sleeping therefore he slept in a separate room.  T-5.  

The veteran's spouse described him as unpredictable and 
she never knew what his state of attitude one minute to 
the next.  T-5.  She described his behavior as going from 
nice to freaking-out in a matter of minutes.  T-6.  She 
also considered him as "pretty violent."  She noted living 
with the veteran for eight years and witnessed his rage 
and violence.  T-8-9.  

The veteran noted he was afraid to have a firearm in the 
house because he would probably use it.  T-11.  He noted 
not having any friends.  T-11.  He reported living an 
isolated lifestyle and stayed home twenty-four/seven.  T-
12.  

He noted that he currently carried a diagnosis of 
hepatitis C which he claimed was related to the hepatitis 
treated in active service.  T-22.   

Probative evidence submitted in support of his claim of 
entitlement to service connection for hepatitis consisted 
of March 1999 VA medical records showing a current 
diagnosis of hepatitis C virus (HCV) with elevated alanine 
transaminase (ALT).  VA hospital records for the period 
from March 8, 1999 to March 15, 1999 show hospital 
admission for suicidal ideation.  He had separated from 
his wife one month earlier and was living in the back of 
his truck.  He complained of reduced sleep, irritability, 
and intrusive thoughts.  

It was noted that he had a past hospitalization for 
attempted suicide.  During the March 1999 period of 
hospitalization a multidiscipline team identified his 
problems as follows; suicidal ideation, depressed mood, 
irritability, flashbacks and insomnia.  His mood was 
depressed.  He denied any bizarre thought content except 
for suicidal ideation.  Insight and judgment were poor.  
He was alert and oriented.  

An October 13, 1999 VA psychiatric examination report 
shows the veteran was irritable, hypervigilant and 
depressed with flat affect Insight and judgment were 
impaired by PTSD.  He complained of auditory and 
hallucinations.  Chronic passive suicidal ideation was 
noted.  He had no interest in activities.  Rage interfered 
with daily activities.  He had frequent nightmares.  He 
was considered permanently and totally unemployable due to 
PTSD.  GAF was estimated at 30.  


Criteria

New and Material Evidence

An application, formal or informal, which has been allowed 
or disallowed by the agency of original jurisdiction, 
becomes final by the expiration of one year after the date 
of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 C.F.R. 
§ 3.160(d).

In general, RO decisions which are unappealed become 
final.  See 38 U.S.C.A.  
§ 7105; 38 C.F.R. § 20.1103.  The governing regulations 
provide that an appeal consists of a timely filed Notice 
of Disagreement in writing and, after a Statement of the 
Case has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. § 20.200.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding 
on all field offices of the Department of Veterans Affairs 
as to conclusions based on the evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104.

A final and binding agency decision shall not be subject 
to revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in 
§ 3.105 of this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991& 
Supp. 2002); 38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
(CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the 
United States Court of Appeals for Veterans Claims (CAVC) 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
CAFC decision in Hodge.

The Board does not have jurisdiction to consider a 
previously adjudicated claim unless new and material 
evidence is presented.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether 
the RO based its determination on that issue.

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. 
App. 263 (1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition 
of the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 
Vet. App. 247 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently 
amended, and that the standard for finding new and 
material evidence has changed as result.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  However, this change in the law is 
not applicable in this case because the appellant's claim 
was not filed on or after August 29, 2001, the effective 
date of the amendment.  66 Fed. Reg. 45,620, 45,629 
(August 29, 2001).


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of 
preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A.  
§ 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

The CAVC has held that, in order to prevail on the issue 
of service connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to 
be chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2002).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there 
is continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2002).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

In determining whether an injury or disease was incurred 
in or aggravated in service, the evidence in support of 
the claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, 
the official history of each organization in which the 
veteran served, the veteran's medical records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. 1154(b); 
38 C.F.R. 3.303(a), 3.304.

Increased Rating

Disability ratings are based, as far as practicable, on 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 1991).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
Diagnostic Codes which represent particular disabilities.  
Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbation or illness proportionate to 
the severity of the several grades of disability.  38 
C.F.R. § 4.1 (2002).

In determining the disability evaluation, VA must 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and 
issues raised in the record and explain the reasons and 
bases used to support its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 
38 C.F.R. § 4.7 (2002).

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, 
including depression, formerly as set forth in 38 C.F.R. 
§§ 4.125-4.132 (1996) (redesignated as 38 C.F.R. §§ 4.125-
4.130). See 61 Fed. Reg. 52695-52702 (1996).


The RO has evaluated the veteran's psychiatric disability 
under the newly-revised criteria.  Where the law or 
regulations change while a case is pending, the version 
more favorable to the claimant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

As to the effective date of disability compensation award, 
38 U.S.C. 5110(g) provides: "[W]here compensation, 
dependency and indemnity compensation, or pension is 
awarded or increased pursuant to any Act or administrative 
issue, the effective date of such award shall be fixed in 
accordance with the facts found but no earlier than the 
effective date of the Act or administrative issue."  
DeSousa v Gober, 10 Vet. App. 461, 467 (1997).  See also 
McCay v. Brown, 9 Vet. App. 183,187 (1996) ("plain 
language of section 5110(g) prohibits a retroactive award 
prior to the effective date of the legislation"), aff'd, 
106 F.3d 1577 (Fed. Cir. 1997).

Thus, the veteran's psychiatric disorder must be evaluated 
under both the old and new criteria, as appropriate, to 
determine which version is more favorable to the veteran.

Prior to November 7, 1996, the provisions of 38 C.F.R. §§ 
4.129 and 4.130 provided that social and industrial 
adaptability is the basic criteria for rating mental 
disorders and two of the most important elements to 
consider are time lost from gainful work and decrease in 
work efficiency.

Moreover, an examiner's classification of psychiatric 
disability is not determinative of degree of disability, 
but the report and the analysis of symptomatology and full 
consideration of the history will be determinative. Id. In 
this connection, it will be remembered that a person may 
be too disabled to engage in employment, although he or 
she is up and about and fairly comfortable at home or upon 
limited activity. 
38 C.F.R. § 4.10.

Under the old criteria, the severity of disability was 
based upon actual symptomatology, as it affects social and 
industrial adaptability, and two of the most important 
determinants of disability were time lost from gainful 
work and decrease in work efficiency.  38 C.F.R. § 4.130.

The old schedular provisions of Diagnostic Code 9411, 
applicable to PTSD claims, require that evaluation would 
be based on certain criteria.

When the attitudes of all contacts except the most 
intimate were so adversely affected as to result in 
virtual isolation in the community, there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior; or the veteran was 
demonstrably unable to obtain or retain employment, a 100 
percent rating was assignable. 
These rating criteria set forth three independent bases 
for granting a 100 percent evaluation, pursuant to 38 
C.F.R. 4.132, Diagnostic Code 9411. See Johnson v. Brown, 
7 Vet. App. 95 (1994).

When the ability to establish and maintain effective or 
favorable relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the 
ability to obtain or retain employment, a 70 percent 
rating was assignable.

When the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, and by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial 
impairment, a 50 percent rating was assigned.

A 30 percent evaluation was warranted where there was 
definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people, with psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.
Under the old criteria, there were additional guidelines 
for evaluating PTSD, i.e., social impairment per se was 
not be used as the sole basis for any specific percentage 
evaluation, but was of value only in substantiating the 
degree of disability based on all the findings. 38 C.F.R. 
§ 4.132, Note (1), and social inadaptability is to be 
evaluated only as it affects industrial adaptability.  38 
C.F.R. § 4.129.  The revised rating criteria for PTSD 
under Diagnostic Code 9411 contemplate a 30 percent rating 
is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: Suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to 
establish and maintain effective relationships.

A 100 percent evaluation is assigned for a total 
occupational and social impairment, due to such symptoms 
as: Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

In Fenderson v. West, 12 Vet. App. 119 (1999), the CAVC 
held that "where entitlement to compensation has already 
been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern" is not applicable to the assignment of an initial 
rating for disability following an initial award of 
service connection for the disability.  Rather, at the 
time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged ratings."

When, after consideration of all of the evidence and 
material of record in an appropriate case before VA, there 
is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 C.F.R. §§ 3.102, 4.3 (2002). 

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the CAVC in Morton v. West, 12 Vet. App. 477 (1999) 
withdrawn sub nom. Morton v. Gober  , 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured as described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion 
of these regulations pertaining to the duty to notify and 
the duty to assist are also effective as of the date of 
the enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is 
pending, the version more favorable to the veteran 
applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist 
law has expanded VA's duty to assist (e.g., by providing 
specific provisions requiring notice of what is required 
to substantiate a claim), and is therefore more favorable 
to the veteran.  Therefore, the amended duty to assist law 
applies.  Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims.

In the case at hand, the Board is satisfied that the duty 
to notify and the duty to assist have been met to the 
extent necessary under the new law.  

The duty to notify has been satisfied as the veteran has 
been provided with notice of what is required to 
substantiate his claims.  

VA sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

While the RO has not considered VCAA in adjudicating the 
issues on appeal, due to the favorable disposition of the 
issues decided herein, the Board notes that, any possible 
deficiencies in the duty to assist with respect to the 
current appellate review constitutes harmless error and 
will not prejudice the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993). 

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

In the circumstances of this case, further development 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case, such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran); Sabonis v. 
Brown , 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran are to be 
avoided).


New and Material Evidence

The veteran seeks to reopen his claim of entitlement to 
service connection for hepatitis which the RO last denied 
in August 1974. 

When an appellant seeks to reopen a finally denied claim, 
the Board must review all of the evidence submitted since 
that action to determine whether the claim should be 
reopened and readjudicated on a de novo basis.  Glenn v. 
Brown, 6 Vet. App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be 
new and material evidence presented since the claim was 
last finally disallowed on any basis, not only since the 
claim was last denied on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

Under Evans, evidence is new if not previously of record, 
and not merely cumulative of evidence previously of 
record.

The Board recognizes that in August 1974 the RO denied 
entitlement service connection for hepatitis because there 
was no evidence of chronic hepatitis treated in active 
duty.  

Importantly, the probative evidence submitted since the 
August 1974 RO rating decision consists of VA medical 
records showing the presence of hepatitis C virus.  

The additional evidence is both new and material as it 
contributes to a more complete picture of the 
circumstances surrounding the recurrence of hepatitis 
process. 

Such added evidence bears directly and substantially on 
the specific issue at hand, and is neither cumulative nor 
redundant; and by itself or in combination with the other 
evidence, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim. 

Accordingly, the veteran's claim of entitlement to service 
connection for hepatitis is reopened.  38 C.F.R. 
§ 3.156(a).  

As noted earlier, the Board is undertaking additional 
development on the issue of entitlement to service 
connection for hepatitis on a de novo basis, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).


Increased Rating

In reviewing the evidence, the Board notes that in May 
1997 the RO granted service-connection for PTSD evaluated 
as 10 percent disabling effective from June 4, 1996, date 
of receipt of the veteran's claim of service connection 
for PTSD.  

The veteran filed a notice of disagreement from the 
initial rating decision.  In August 1997 the RO granted an 
increased 30 percent evaluation for PTSD retroactively to 
June 4, 1996.  

In June 2002 the RO granted an increased 100 percent 
evaluation for PTSD effective October 13, 1999, the date 
of a VA psychiatric examination report.  

Accordingly, since the appeal period started June 4, 1996 
the remaining issue on appeal is entitlement to a 
disability rating greater than 30 percent for PTSD prior 
to October 13, 1999.

The Board notes that for the period from June 6, 1996 
through October 12, 1999 the VA medical evidence including 
a report of a VA psychiatric examination in March 1997 
shows the veteran's PTSD is manifested by persistently 
ongoing symptoms including depressed and anxious affect, 
distressing dreams, intrusive recollections, intense 
psychological distress, paranoid ideations, flashbacks, 
restricted range of affect, markedly diminished interest 
in activities, outbursts of anger and rage, assualtive 
behavior, flashbacks, social isolation, suicidal ideation, 
trouble sleeping, fear, intrusive thoughts, avoidance 
behavior, and exaggerated startle response.  

Importantly, the Board notes that a VA psychiatric 
examiner as early as March 1997 reported a GAF score of 50 
reflecting an inability to hold gainful employment solely 
due to PTSD.  

The Board notes that GAF scores ranging between 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  In Carpenter it 
was noted that the GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health- illness" citing 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (4th ed.), p.32.] 
Id.

From a review of the record it appears that the competent 
medical evidence for the period from June 4, 1996 through 
October 12, 1999 demonstrates PTSD disability equal to the 
degree of social and industrial impairment demonstrated at 
the time of the October 13, 1999 VA psychiatric 
examination and similarly more nearly approximate the 
independent criteria for a 100 percent evaluation.  See 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  

In other words for the period from June 4, 1996 through 
October 12, 1999 the veteran appears socially isolated, 
and most of all, the veteran is demonstrably unable to 
work due to PTSD.  For the foregoing reasons, the Board 
concludes that the record supports a grant of entitlement 
to a 100 percent evaluation for PTSD from June 4, 1996 
through October 12, 1999 under the more favorable criteria 
in effect prior to November 7, 1996.

In light of the above maximum grant of a 100 percent 
schedular evaluation for PTSD from June 4, 1996 to October 
12, 1999, consideration of a staged rating under Fenderson 
is moot.  


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
hepatitis, the appeal is granted to this extent only. 

Entitlement to an initial 100 percent schedular evaluation 
for PTSD is granted for the period June 4, 1996 through 
October 12, 1999, subject to applicable criteria governing 
the payment of monetary benefits.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

